Citation Nr: 1217893	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-16 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Resolving doubt in the Veteran's favor, he requires care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment due to severe vision loss as a result of his service-connected right eye disability and nonservice-connected left eye disability.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for entitlement to SMC based on the need for aid and attendance are met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for SMC based on the need for aid and attendance constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that he is entitled to SMC based on the need for the regular aid and attendance.  

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a); 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2011).  If the Veteran, as the result of service connected disabilities has suffered the loss, or loss of use, of both feet or one foot and one hand, or is blind in both eyes (5/200 acuity or less) or is permanently bedridden or so helpless as to be in need of regular aid and attendance, he is entitled to SMC at the aid and attendance rate.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350. 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Although the Veteran need not show all of the disabling conditions in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance, the United States Court of Appeals for Veterans Claims (Court) has held that it is logical to infer that there is a threshold requirement that "at least one of the enumerated factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service- connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  Id.

In a May 2006 Aid and Attendance questionnaire, the Veteran's private physician reported, in pertinent part, that the Veteran was limited in his ability to feed and clothe himself, attend to the wants of nature, and get in and out of bed due to his vision problems.  This physician also indicated that the Veteran's ability to perform daily tasks, ambulate, or travel beyond his home or immediate area is limited due to his limited vision.  He was unable to walk without assistance due to his limited vision and requires assistance.  

A July 2006 VA outpatient treatment records show that the Veteran was suffering from visual blackouts and recurrent falls.  In an August 2006 record, it was noted that the Veteran has low vision bilaterally, secondary to myopic choroidal degeneration right eye, longstanding; and also due to an unexplained decrease in left eye vision (possibly hysterical vision loss bilaterally).  Hysterical visual blackouts were also noted.  When seen in August 2006, the Veteran reported episodes of blackouts in his vision that last for 45 minutes to an hour at a time.  When they occur, he must lie down or else he will run into things, bang his head, and get concussions.  These episodes were said to occur two to three times per week and had been increasing in the past few months.  The treatment notes also indicate that he Veteran could not see to drive.  Visual acuity was light projection only in the right eye and 20/70-2 in the left eye.  

VA treatment records dated between November and December 2006 show worsening vision.  A November 2006 treatment record contains a clinician's finding that the Veteran needs assistance traveling and once inside of buildings, needs help getting around (office appointments, banks, shopping, etc).  In December 2006, the Veteran reported that his episodes of blindness happen without warning and now occurred about 15-20 times per a week.  An examining physician noted that these episodes are documented in an emergency room note and neurology notes.  The physician noted that the Veteran is unable to drive and requires transportation for doc appoints and shopping.  His visual acuity was left eye 20/80; right eye blind.

In a December 2006 statement, the Veteran's neighbor repeated that for the past three years or so, he had assisted the Veteran by driving him around and helping him read fine print and assemble small parts.  

In a January 2007 VA treatment record, the Veteran reported that he has to pay people drive him places.  His physician recommended that he consider moving to a senior facility, subscribe to lifeline as a safety device if he falls, and that he not walk long distances from his home.  In March 2007, the Veteran reported to VA social worker that he was almost hit by vehicle after he left a department store after one of his seizure-like states and wandered into traffic because he could not see.  He was referred to the Association for the Blind for mobility safety training and volunteer rides for the visually impaired.

In July 2010, the Board remanded the claim so that the Veteran could be afforded a VA examination.  The Veteran underwent a VA examination in August 2010.  The claims file was reviewed.  The Veteran reported that he had lost his right eyesight during service for reasons unknown.  His left eye vision had decreased over the years.  On clinical examination, visual field testing could not be performed in the right eye at all as the Veteran had light perception only.  In the left eye, a scotoma was also present and the field of vision was limited to central 20 degrees.  Central visual acuity was worse than 5/200.  Visual field tests revealed only light perception in the right eye and 20/80- in the left.  The diagnoses were longstanding myopic retinal degeneration, right eye; longstanding hysterical vision loss OOD greater than the left eye; no organic source identified for the extent of the left eye vision loss (MRI was negative and carotids were clear in 2006).  The examiner noted that these diagnoses had a significant effect on the Veteran's usual occupation.  It prevents driving, and has a severe effect on performing activities of daily living such as chores, shopping, sports, recreation, and traveling. The effect on exercise, feeding, bathing, dressing and grooming was moderate.  The effect on toileting was mild.  The examiner did not, however, specifically address whether the Veteran requires aid and attendance due to an inability to perform certain activities.

In an August 2010 statement, M. D. noted that he had lived across the street from the Veteran for 18 years and the past year had been a challenge for the Veteran in regard to his health and physical ability to maintain his home.  M. D. stated that he had received two calls from the Veteran over the past two winters after the Veteran had fallen and was unable to get up.  He has cleared the Veteran's driveway and he and another neighbor shovel his walkways and occasionally help out with the Veteran's monthly financial paperwork.

Based upon a review of the cumulative evidence, the Board finds that the Veteran is not entitled to special monthly compensation at the housebound rate.  The Veteran does not have a single service-connected disability rated as 100 percent.  Service connection is currently in effect for a right eye disability only, rated at 30 percent.  Further, the Board finds that the Veteran is not permanently bedridden or housebound.  The record shows that he is able to ambulate with assistance of another person.  

The Board does find, however, that the Veteran is entitled to special monthly compensation based upon a need for regular aid and attendance.  As noted, service connection is currently in effect for a right eye disability only, rated at 30 percent.  The left eye is not service-connected.  The Veteran's loss of left eye visual acuity, documented to be 20/80- has no known organic cause.  However, in this case the full extent of the left eye disability is considered under the paired organ rule as the left eye field of vision is limited to central 20 degrees.  That rule provides that where each eye has visual acuity of 20/200 or less, or where the peripheral field of vision for each eye is 20 degrees or less, the nonservice-connected eye is treated "as if" service connected for purposes of calculating compensation.  This means that the actual degree of visual impairment is factored in to the calculation, as opposed to presuming vision of 20/40 in the nonservice connected eye.  38 C.F.R. §§ 3.383, 4.75.  

The cumulative evidence shows that the Veteran's vision loss in both eyes renders him so helpless as to prevent him from the hazards or dangers incident to his daily environment.  In this respect, VA treatment records reflect that the Veteran has fallen on multiple occasions and has sustained several concussions as a result of being unable to safely navigate when his sudden attacks of complete visual loss occur.  The Veteran has reported a progressive worsening of these attacks.  The record also reflects that he was almost hit by an automobile when one of these attacks occurred outside his home, and his neighbor has had to assist him on at least two occasions when he has fallen inside his home- presumably due to his recurrent, sudden, and complete loss of vision in his left eye.  This suggests to the Board that he requires assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  

In addition, the Veteran's private physician has essentially indicated that the Veteran requires aid and attendance due to his vision problems that limit his ability to feed and clothe himself, attend to the wants of nature, and get in and out of bed.  He further indicated that the Veteran's vision loss affect his ability to perform other daily tasks, ambulate, travel beyond his home or immediate area, or walk without assistance.  The Veteran's neighbor has also indicated that he has had to assist the Veteran with activities of daily living such as maintain his home and driving him places.  Consideration is given to such factors as these when determining the need for aid and attendance as noted in 38 C.F.R. § 3.352(a).  Finally, while the August 2010 VA examiner did not specifically indicate whether the Veteran required aid and attendance of another person, he did note that the Veteran's vision loss has a severe effect on his activities of daily living and a moderate effect on feeding, toileting, bathing, dressing and grooming.    

In light of the foregoing, and resolving any doubt in favor of the Veteran, the Board finds that the evidence as a whole reflects that the Veteran's visual problems cause him to require care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  Accordingly, entitlement to special monthly compensation based on a need for regular aid and attendance is warranted.

ORDER

Special monthly compensation based on the need for regular aid and attendance is granted, subject to laws and regulations applicable to payment of VA monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


